IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                                No. 02-60203
                              Summary Calendar



BRENDA J. HAYGOOD,

          Plaintiff-Appellant,

                                   versus

F. WHITTEN PETERS, SECRETARY, DEPARTMENT OF THE AIR FORCE,

          Defendant-Appellee.



             Appeal from the United States District Court
               for the Southern District of Mississippi
                        USDC No. 1:00-CV-299-GU

                              October 16, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Appellant Brenda Haygood appeals the district court’s grant of

Appellee’s     motion   for    summary   judgment   on   her   employment

discrimination claims, on the basis that, inter alia, the district

court incorrectly concluded that her poor performance evaluation

was not an actionable employment decision. Since 1975, Haygood, an

African-American, has been employed by the Air Force as a GS-05



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Supply Technician. The employment action complained of is a “fully

successful” evaluation given her by her supervisor for the twelve-

month period ended March 31, 1998.         Appellant asserts that two

white employees, Drish and Frederick, received “excellent” ratings

for the same period, even though “they performed less work and

inferior work in terms of its quality.”      She alleges that the poor

rating was due either to racial animus or in retaliation for an EEO

complaint she had filed based on a “fully successful” rating she

had received for the period ended March 31, 1997.

     The district court found her poor performance evaluation did

not constitute an “ultimate employment action.”1         We find no fault

in the district court’s conclusion. Appellant acknowledges that we

have excluded poor performance evaluations from the purview of

actionable    adverse   employment   decisions,2   but   urges   that   her

evaluation did constitute an ultimate employment action because it

affected her bonus compensation.3        In response to the motion for



     1
       Mattern v. Eastman Kodak Co., 104 F.3d 702, 707 (5th Cir.
1997) (“‘Ultimate employment decisions’ include acts ‘such as
hiring,    granting    leave,   discharging,    promoting,   and
compensating.’”).
     2
         Id. at 708.
     3
       We have previously held that denial of a pay increase is an
“ultimate employment action.” Fierros v. Tex. Dep’t of Health, 274
F.3d 187, 194 (5th Cir. 2001).




                                     2
summary      judgment,         Appellant       provided         testimony     that,   in     her

experience, all employees rated “excellent” receive a 1% bonus,

while no employees rated “fully successful” are eligible for such

compensation.           However, the district court concluded this to be

incompetent summary judgment evidence supported only by Appellant’s

conclusory assertions4 and contradicted by the Air Force policy

manual, which specifically provides that an employee’s rating is

not determinative of such awards.                        The written policy states that

an “award recognizing high levels of performance may be recommended

at the end of the appraisal period in conjunction with the annual

performance           rating    ....    Awards         are     not    given   automatically.

Justification for an award is submitted in AF Form 860A, Part C

....       The    justification         will       address      accomplishments       in     the

employee’s        position.”           Thus,       the    district      court   found   that,

although the policy manual reveals that performance ratings are

taken into account when determining distribution of merit-based

bonuses,         it   does     not    explicitly         tie    the    compensation     to    an

“excellent” performance rating.

       As    we       have    explained,       a         poor   performance      evaluation,

reprimand, or other such action that has a “mere tangential effect

on   a      possible         future    ultimate          employment      decision”    is     not



       4
       “[C]onclusory allegations, speculation, and unsubstantiated
assertions are inadequate to satisfy the nonmovant’s burden.”
Douglass v. United Servs. Auto Ass’n, 79 F.3d 1415, 1429 (5th Cir.
1996).

                                                   3
actionable.5     Here,   Appellant’s     poor   performance   evaluation,

according to Air Force policy, could have had at most a tangential

effect on possible bonus compensation.          Therefore, the district

court correctly held that the performance review did not constitute

a legally cognizable adverse employment action.6

   AFFIRMED.




     5
         Mattern, 104 F.3d at 708.
     6
       Appellant also suggests that she was denied a promotion on
the basis of her “fully successful” review. However, she cites to
no evidence supporting this allegation other than the fact that, at
the time she applied for the promotion in June 1998, her most
recent performance evaluation rated her “fully successful.”

                                     4